I am of the opinion that Section 1610, Code of 1942, providing that the clerk of the Circuit Court shall be the clerk of the County Court, and that the sheriff shall be the executive officer of the County Court, and that these officers "shall receive the same fees for attendance, and for other services as are allowed by law to the clerk and to the sheriff for like duties in the circuit and chancery courts," was intended to provide an additional compensation *Page 664 
for their services to that received by them for like duties in the Circuit and Chancery Courts.
The County Court is required to be in session each month of the year, whereas the Chancery and Circuit Courts are in session only for two or three terms during the year. It has not been the policy of the Legislature to impose additional duties upon these officers to the extent required by their services in the County Court without providing additional compensation to them for such services.
It is stated in the controlling opinion herein that the sheriff in the County Court performs duties that otherwise he would generally perform in the other courts. But in this connection I call attention to the fact that under Section 1604, Code of 1942, the County Court is given jurisdiction "concurrent with the courts of justices of the peace in all matters, civil and criminal of which justices of the peace have jurisdiction;" and it is provided that it shall have exclusively the jurisdiction heretofore exercised by justices of the peace in the following matters and causes; viz.: eminent domain, the partition of personal property, and actions of unlawful entry and detainer. The sheriff was not required to attend the courts of justices of the peace prior to the creation of the County Courts, nor is he now required to attend upon their sessions, but since the creation of the County Court he is required to perform duties formerly discharged by constables.
This view of the writer will apply to all of the counts in the declaration wherein additional compensation is claimed by the sheriff under and by virtue of the provision in Sec. 1610, Code 1942, supra, providing among other things that "the clerk and sheriff shall receive the same fees for attendance, and for other services (in the county court) as are allowed by law to the clerk and to the sheriff for like duties in the circuit and chancery courts." *Page 665 
I concur in the majority opinion as to counts 7, 9 and 10, but I am unable to agree with it as to the non-liability of the County under count 8, wherein the sheriff sues for compensation under Chapter 196, Laws 1942, (Section 4173, Code 1942) which provides that the Board of Supervisors of any County having a United States army camp or cantonment may in the discretion of said board, pay annual salaries of not less than $800 nor more than $1,500 to the sheriff for the employment or regularly appointed deputies in said counties. I think that the only discretion allowed the Board is as to the amount to be paid within the minimum limitation or $800 and the maximum limitation of $1,500; that the Legislature intended by the enactment of this statute to assure an ample force for the sheriff's office to enforce law and order in counties where one of these army camps was located; that the Legislature did not intend to leave it to the Boards of Supervisors as to whether the sheriff, whose duty it is to enforce the law, should have an ample force of deputies in that behalf. The responsibility for maintaining peace and order is upon the law enforcement officers and the criminal courts and not on the Board of Supervisors; and that, therefore, the Legislature recognized that the sheriffs in counties where an army camp had been located had found it necessary prior to the enactment of this statute to employ additional deputies and it was intended that he should be allowed funds with which to pay them with a discretion on the part of the Board of Supervisors as to the amount to be allowed at some figure within the limitation prescribed. If the Legislature had not intended to make it the duty of the Board of Supervisors to make such an allowance there would have been no reason to prescribe a minimum allowance to be made. *Page 666